DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 7-8 and 10 are objected to because of the following informalities:
	-In claim 7-8 and 10, “HFO, LSFO, ULSFO, MGO, MeOH. LNG, LPG, LEG, DME, and SCR” should be described in details (e.g. “liquefied natural gas” (LNG)).  Appropriate correction is required.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (Nakamura) (Patent/Publication Number US 2012/0036842). 

	Regarding claim 1, Nakamura discloses a fuel supply system (12, 30) for eco-friendly ships (Figure 4), comprising: an engine (10); a fuel storage tank (14) storing a first fuel to be supplied as fuel to the engine (e.g. See Paragraphs [0035-0036]); and an ammonia storage tank (30) storing ammonia to be supplied as fuel to the engine (10), wherein the engine is operated with one selected from among the first fuel and the ammonia or with a fuel mixture of the first fuel and the ammonia (e.g. See Paragraphs [0036] The engine 10 has an in-cylinder injection system, and has a fuel supply system 12 matching this system. The fuel supply system 12 has a fuel tank 14, a first sending tube 18 defining a first sending passage 16, a first pump 20, a first delivery pipe 22 and first injectors 24. …. It should be noted that the first injectors 24 are fuel injectors, which are disposed respectively in the cylinders 26 so as to be exposed to the corresponding combustion chambers 28….. [0038] Further, an ammonia supply system 30 is provided in the engine 10 for supplying ammonia to the combustion chambers 28. The ammonia supply system 30 is included in the exhaust purification device 1. The ammonia supply system 30 has an aqueous-urea tank 32, a second sending tube 36 defining a second sending passage 34, a second pump 38, a second delivery pipe 40 and second injectors 42. ….) (e.g. See Figure 4; Paragraphs [0031 and 0058]).
	Regarding claim 2, Nakamura further discloses wherein the fuel supply system is operated in one of: a first fuel supply mode in which only the first fuel is supplied to the engine; an ammonia supply mode in which only the ammonia is supplied to the engine; and a fuel mixture supply mode in which the fuel mixture of the first fuel and the ammonia is supplied to the engine (e.g. See Paragraphs [0031] On the other hand, it is known that the NO production rates and the NO2 production rates are changed in accordance with the combustion temperatures. Further, it has been found that, if ammonia is present in the combustion environment, the NO2 production is promoted because of the ammonia. For example, in the combustion of fuel-ammonia blended fuel, a NO2 production rate was higher when the combustion temperature ranged from about 1000K (726.85 0C) to about 1400K (1126.85 0C), but a NO production rate was higher when the combustion temperature exceeded 1400 0K. The production rates changed in accordance with the fuel-to-ammonia ratio.) (e.g. See Paragraphs [0031 and 0038-0039]).
	Regarding claim 3, Nakamura further discloses a greenhouse gas analyzer (70, 78) disposed on an exhaust line through which exhaust gas discharged from the engine passes (48) and detecting greenhouse gases contained in the exhaust gas, wherein an operation mode of the fuel supply system is controlled based on values detected by the greenhouse gas analyzer (e.g. See Paragraphs [0058] The amount of the addition and the timing of the addition of the aqueous urea in the ammonia supply system 30 are set on the basis of data predetermined based on experiments such that NO and NO2 in the exhaust gas which will enter the SCR catalyst converter 60 become equal in ratio (NO:NO2-1:1). However, for retrieving the data, at least one of the fuel injection amount, the rotation speed, the load, the temperature in the combustion chamber, the exhaust temperature, the SCR temperature and the NOx concentration in the exhaust gas may be used. …., and on the NOx concentration detected based on a signal output from the NOx sensor 78, a ratio between NO and NO2 in the exhaust gas which will enter the SCR catalyst converter 60 is estimated. Then, based on the estimated ratio, the amount of the addition and the timing of the addition of the aqueous urea in the ammonia supply system 30 may be determined at each time as needed.) (e.g. See Paragraphs [0031, 0051, and 0058-0060]).
	Regarding claim 4, Nakamura further discloses wherein, when the fuel supply system is operated in the fuel mixture supply mode, a mixing ratio of the first fuel to the ammonia is regulated based on values detected by the greenhouse gas analyzer (e.g. See Paragraphs [0031, 0051, and 0058-0060]).
	Regarding claim 5, Nakamura further discloses a first control valve (24) disposed on a fuel supply line along which the first fuel is supplied from the fuel storage tank to the engine; and a second control valve (42) disposed on an ammonia supply line along which the ammonia is supplied from the ammonia storage tank to the engine, wherein the first control valve and the second control valve are controlled based on values detected by the greenhouse gas analyzer (78) (e.g. See Paragraphs [0036-0039 and 0051]).
	Regarding claim 10, Nakamura further discloses an SCR device (60) disposed on an exhaust line through which exhaust gas discharged from the engine passes and reducing nitrogen oxides in the exhaust gas, wherein the ammonia stored in the ammonia storage tank is supplied selectively or simultaneously to the engine and the SCR device (e.g. See Paragraphs [0028 and 0042-0045]).
	Regarding claim 11, Nakamura further discloses a first supply line (16, 18, 20) along which the first fuel is supplied from the fuel storage tank (14) to the engine (e.g. See Paragraphs [0036]); a second supply line (34, 38) along which the ammonia is supplied from the ammonia storage tank (32) to the engine (e.g. See Paragraphs [0038-0039]); and a third supply line (65, 66) along which the ammonia is supplied from the ammonia storage tank to the SCR device, wherein the ammonia serves as a fuel for the engine when supplied along the second supply line and serves as a reducing agent for the SCR device when supplied along the third supply line (e.g. See Paragraphs [0043-0045, and 0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Nakamura) (Patent/Publication Number US 2012/0036842) in view of Dudar et al. (Dudar) (Patent/Publication Number US 2019/0136776).
	Regarding claims 6, Nakamura discloses all the claimed limitation as discussed above except that a heater disposed on the ammonia supply line and heating the ammonia to a temperature suitable for use in the engine.
	Dudar teaches that it is conventional in the art, to use a heater (247) disposed on the ammonia supply line (240) and heating the ammonia to a temperature suitable for use in the engine (110) (See Paragraphs [0019, and 0038-0039]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the heater disposed on the ammonia supply line and heating the ammonia to a temperature suitable for use in the engine of Nakamura, as taught by Dudar for the purpose of increasing the temperature of ammonia to prevent freezing of the reducing agent supplying to the exhaust of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine,  and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a NOx catalyst. 

	Regarding claim 7, Dudar further discloses wherein the engine is an oil engine using a fuel in a liquid state at room temperature, and the first fuel is one selected from among HFO, LSFO, ULSFO, MGO, and MeOH (e.g. See Paragraphs [0019, 0025 and 0049]).
	Regarding claim 8,  Dudar further discloses wherein the engine is a gas engine using a fuel in a gaseous state at room temperature, and the first fuel is one selected from among of LNG, LPG, LEG, and DME, the first fuel being stored in a liquefied state in the fuel storage tank (e.g. See Paragraphs [0019, 0025 and 0049]).
	Regarding claim 9, Dudar further discloses a vaporizer disposed on the fuel supply line and forcibly vaporizing the first fuel in the liquefied state (See Paragraphs [0017, 0034, and 0048-0050]); and a heater heating the first fuel vaporized by the vaporizer to a temperature suitable for use in the engine (See Paragraphs [0019, and 0038-0039]).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Michikawauchi et al. (Pat./Pub. No. US 8240277), Miyagawa et al. (Pat./Pub. No. US 2012/0004831), Hirota et al. (Pat./Pub. No. US 2011/0265455), Iwatani et al. (Pat./Pub. No. US 2011/0264355), and Kojima et al. (Pat./Pub. No. US 2011/0265464), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 15, 2022